DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 8,308,227 B2). 
Regarding claim 1, Tsuruta et al. disclose a crossmember (Fig. 2, 4 and Fig. 25, 104) for dissipating loads in a Y direction, an intermediate piece (Fig. 25 reproduced below illustrates 113A joined with 103B to form 113 and Fig. 2, 3A joined with 3B; and col. 9 ln. 32-33 discloses “outer rocker 3A and the inner rocker 3B are joined to each other to form a hollow member”) connected directly or indirectly to the crossmember (Fig. 2 illustrates 3B connected to crossmember 4) and configured for a rocker 113 joined to a lower end of a center pillar 102 which is arranged on both sides in a vehicle width direction W, and extends in a vertical direction H”, i.e. the fastening body is butting against the supporting pillar), wherein the fastening body (3/113) includes at least one hollow chamber (Fig. 25 reproduced below illustrates the hollow chambers created by the fastening body 113 and col. 27 ln. 34-35 discloses “The rocker 113 is a hollow member with a substantially O-shaped cross-section”, i.e. the fastening body 3 includes a hollow chamber and see col. 29 ln. 30-31) which extends substantially in the Y direction (col. 9 ln. 25-26 and Figures 3 and 25 illustrate the hollow chamber 3 and 113 also extending upwardly in the Y direction for butting against the supporting pillar 2/102).
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    779
    631
    media_image1.png
    Greyscale


Regarding claim 3, Tsuruta et al. disclose wherein a material of the fastening body which encloses the fastener-connection chamber forms a bearing surface for a screw head (Fig. 25, 118A).  
As to claim 4, Tsuruta et al. disclose wherein an amount of tolerance compensation in an X direction and/or in the Y direction is provided between the fastener- connection chamber (116B) and the fastener (118B) inserted in the fastener-connection chamber (col. 30 ln. 22-37).  
Regarding claim 5, Tsuruta et al. disclose wherein an extent of the fastener-connection chamber (116B) in the Y direction is smaller than an extent of a remainder of the fastening body (113), wherein the extent of the fastener-connection chamber in the Y direction corresponds to an average wall thickness of the remainder of the fastening body (Fig. 25 illustrates that the extent of the connection in the Y direction is smaller than the remaining fastening body 113 and the remaining fastening body thickness is equivalent to the connection chamber in the Y direction).
As to claim 6, Tsuruta et al. disclose wherein the intermediate piece (Fig. 2, 3A joined with 3B; Fig. 25, 113A with 103B to form 113 is positioned in the hollow chamber of the fastening body (Fig. 25 illustrates 113A positioned below the hollow chamber).  
Regarding claim 7, Tsuruta et al. disclose wherein the intermediate piece butts against two or four inner surfaces of the hollow chamber (col. 29 ln. 30-44).  
As to claim 8, Tsuruta et al. disclose wherein the intermediate piece is connected to the fastening body via two weld seams which are spaced apart from onePORS-1107US 10 another in an X direction and run substantially in a Z direction, wherein the intermediate piece is additionally connected to the fastening body via two weld seams which are spaced apart from one another in the Z direction and run substantially in the X direction (col. 38 ln. 55-67).  

As to claim 10, Tsuruta et al. disclose wherein the supporting pillar (102) is a B pillar (col. 27 ln. 31 discloses a “center pillar102”, i.e. a B pillar).  
Regarding claim 11, Tsuruta et al. disclose wherein the fastening body includes at least two hollow chambers which extend substantially in the Y direction (Fig. 25 reproduced above illustrates hollow chambers formed by 117B and 113A and 119A with 113A).  
As to claim 12, Tsuruta et al. disclose a cross member arrangement as claimed in claim 1, wherein the at least one supporting pillar comprises: (ii) second supporting pillars for dissipating loads provided on the right and left sides, in each case, between the front end and a rear end of the passenger compartment, and wherein said cross member arrangement is connected to a right-hand first supporting pillar and to a left-hand first supporting pillar (col. 27 ln. 30-32 disclose “center pillar 102 which is arranged on both sides”, i.e. the pillar is able to dissipate loads on right and left sides and the cross member is connected to the pillar via the intermediate portion).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki (US 5,613,727) discloses a cross member arrangement for reinforcing a motor vehicle body that extends in a range between a cross member and a center pillar.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612